81 F.3d 161
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Isom MOSES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-5472.
United States Court of Appeals, Sixth Circuit.
March 21, 1996.

Before:  LIVELY, MARTIN and MOORE, Circuit Judges.

ORDER

1
William Isom Moses appeals a district court judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Moses filed his petition in the district court alleging that:  (1) a federal parole violation warrant lodged as a detainer against him is illegal;  and (2) the United States Parole Commission has violated his constitutional rights and federal law regarding the detainer.   The government responded in opposition to the petition, and petitioner submitted a reply.   The magistrate judge recommended that the petition be dismissed, and petitioner filed objections.   The district court adopted the magistrate judge's recommendation and dismissed the petition.   Petitioner filed a timely notice of appeal.


3
On appeal, petitioner continues to assert that he has been denied due process with respect to the federal parole violation warrant lodged against him.   The government responds that:  (1) many of petitioner's claims were decided in the context of an earlier habeas corpus proceeding;  and (2) the Parole Commission has not violated petitioner's constitutional rights.   Upon consideration, the judgment is affirmed for the reasons stated in the magistrate judge's recommendation filed December 16, 1994, and adopted by the district court in its order filed January 6, 1995.


4
It is noted that the government correctly argues that some of the grounds asserted by petitioner in the district court and on appeal were decided against him in a previous habeas corpus proceeding.   Moses v. United States, No. 93-5092 (6th Cir.  June 11, 1993), cert. denied, 114 S. Ct. 1077 (1994).   The merits of petitioner's claims previously decided need not be relitigated pursuant to 28 U.S.C. § 2244 where, as here, the ends of justice would not be served.  See Sanders v. United States, 373 U.S. 1, 15-16 (1963).   However, the district court will not be deemed to have abused its discretion in refusing to dismiss the habeas petition as successive or an abuse of the writ because the government did not file objections to the magistrate judge's report and recommendation.  See Lewandowski v. Makel, 949 F.2d 884, 889-90 (6th Cir.1991).   Nonetheless, petitioner's claims are simply without merit.


5
Accordingly, the judgment of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.